Citation Nr: 0845120	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for bronchitis. 

2. Entitlement to service connection for Grave's disease. 

3. Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Grave's disease. 

4. Entitlement to service connection for heart disease, 
claimed as secondary to Grave's disease. 

5. Entitlement to service connection for residuals of 
injuries of the eyes, to include loss of vision. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the Air Force from October 
1977 to October 1981.  She had periods of active duty for 
training (ACDUTRA) in the Air Force reserves in 1983.   She 
then had active duty in the Army from July 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The veteran testified at an August 2005 videoconference 
before a Veterans Law Judge (VLJ).  A transcript of that 
hearing is on file.  By letter of August 2008 the veteran was 
informed that the VLJ that presided over the August 2005 
videoconference was no longer at the Board, and she had a 
right to another hearing conducted by a VLJ who would 
ultimately decide her appeal.  The veteran did not respond 
and therefore it must be concluded that she does not desire 
another hearing.  

A May 2006 Board decision granted a 100 percent schedular 
rating for service-connected post-traumatic stress disorder 
but denied a rating in excess of 20 percent for chronic 
instability of the cervical spine and denied an initial 
compensable disability rating for residuals of a laceration 
of the left hand with radial nerve involvement and also found 
that there was no clear and unmistakable error (CUE) in a 
September 1987 rating decision in not addressing and granting 
entitlement to special monthly compensation (SMC) on account 
of loss of use of a creative organ because the underlying 
condition giving rise to such loss of use was not service-
connected.  At that time, the claims of service connection 
for the disabilities addressed herein were remanded for 
further development.  

A September 2006 rating decision effectuated the Board's 
grant of a 100 percent schedular rating for post-traumatic 
stress disorder and also granted entitlement to SMC based on 
being housebound.  

Also, the May 2006 Board decision noted that at the August 
2005 videoconference hearing the veteran claimed entitlement 
to SMC based on loss of use of her left hand due to her 
service-connected residuals of a laceration of the left hand 
with radial nerve involvement.  (See Page 20 of the 
transcript of the videoconference hearing.) Also, it was 
alleged that there was CUE in a 1987 rating decision in 
denying service connection for residuals of pelvic 
inflammatory disease because certain evidence had not been 
obtained prior to that rating decision.  (Page 30 of the 
transcript.)  Those claims had not been adjudicated by the RO 
and, so, were referred them to the RO.  However, those claims 
have still not been adjudicated by the RO and, so, must again 
be referred to the RO.  See 38 C.F.R. § 20.200 (2008). 

The case has now been returned for appellate adjudication.  


FINDINGS OF FACT

1.  Bronchitis was incurred during active military service 
due to smoking cigarettes.  

2.  Graves disease was not affirmatively shown to have been 
present during active service or during active duty for 
training; Graves disease first manifested years after 
termination of the veteran's last period of active service 
and the competent evidence does not demonstrate that it is 
related to an injury, disease or event during service.  

3.  Diabetes mellitus was not affirmatively shown to have 
been present during service; diabetes mellitus first 
manifested years after termination of the veteran's last 
period of active service and the competent evidence does not 
demonstrate that it is related to an injury, disease or event 
during service; diabetes mellitus is not proximately due to 
or the result of or aggravated by a service-connected 
disorder.  

4.  A chronic heart disability has not affirmatively shown at 
any time.  

5. Chronic residuals of injuries of the eyes, to include loss 
of vision due to other than a developmental refractive error, 
were not affirmatively shown to have been present during 
service; chronic residuals of injuries of the eyes, to 
include loss of vision, are not affirmatively shown.  


CONCLUSIONS OF LAW

1.  Bronchitis was incurred in active service, but was due to 
cigarette smoking.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.300, 3.303 (2008).  

2.  Graves disease was not incurred or aggravated in active 
service or during active duty for training and service 
connection for Graves disease may not be presumed based on 
the one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 101(24), 1131, 1112 (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a), 3.303, 3.307, 3.309 (2008). 

3.  Heart disease was not incurred or aggravated in active 
service and service connection for heart disease, may not be 
presumed based on the one-year presumption for a chronic 
disease, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) and 
(b) (2008). 

4.  Diabetes mellitus was not incurred or aggravated in 
active service and service connection for diabetes mellitus 
may not be presumed based on the one-year presumption for a 
chronic disease and diabetes mellitus is not proximately due 
to or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) and (b) (2008). 

5.  Residuals of injuries of the eyes, to include loss of 
vision, were not incurred in or aggravated by service and 
disability of the eyes, to include loss of vision, is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) and (b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008). 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," VA is required to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

In this case, VA satisfied its duty to notify by means of a 
July 2002 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  

The veteran was provided additional VCAA notice in AOJ 
letters to her in November 2004 and November 2008 and these 
also informed the veteran as to the law pertaining to 
disability evaluations and effective dates.  

Although the notice concerning the law governing disability 
evaluations and effective dates was provided after the 
initial adjudication, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error and the appellant has not been prejudiced 
thereby.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

Moreover, to the extent that there may have been any 
procedural error in the timing of the notice of the law and 
regulations governing the claims and the provisions governing 
effective dates, an error in failing to afford a 
preadjudication notice (timing-of-notice error) can be cured 
by notification followed by readjudication.  See Mayfield v. 
Nicholson, 444 F.3d at 1333-34; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004).  

Here, the case was readjudicated in the May 2008 supplemental 
statement of the case.  Generally see Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (a supplemental 
statement of the case is a readjudication even if it states 
that it is not a decision but only contains changes or 
additions, that additional evidence or information can be 
submitted, or the case would be returned to the Board; and 
even if a cover letter states it us a "nonadjudicative" 
decision); see also Prickett, at 377-78.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, as required by 38 U.S.C.A. 
§ 5103A VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing before a VLJ at a videoconference but 
declined the opportunity to testify at a hearing before the 
undersigned Acting VLJ.   

The RO has obtained the veteran's service treatment records 
for all periods of active service, as well as her VA 
treatment records.  Also, private medical treatment records 
have been obtained.  She has not identified any additionally 
available evidence for consideration in her appeal.  

At the August 2005 videoconference the veteran's accredited 
representative requested VA medical opinions regarding the 
claims of entitlement to service connection.  Specifically, 
he was seeking opinions of medical nexus.  (Pages 14 and 40 
of the transcript of that hearing.)  Pursuant to the Board 
remand in May 2006, VA conducted the necessary medical 
inquiry in an effort to substantiate the claims for service 
connection, except that an examination was not conducted nor 
a formal opinion obtained with respect to whether service 
connection is warranted for diabetes mellitus as secondary to 
the claimed Graves disease.  However, as service connection 
is not warranted for Graves disease, there is no basis for 
granting service connection for diabetes on a secondary basis 
and, therefore the failure to elicit an opinion on that issue 
does not prejudice to the veteran.  

In sum, there has been substantial compliance with the 2006 
Board remand.  Substantial compliance is a correct standard 
from which to judge [Board] remand compliance" and not 
"absolute" or "complete" compliance.  Chest v. Peake, No. 
2007-7303, slip op. (July 21, 2008 Fed. Cir.); 2008 WL 
2796362 (Fed. Cir.).    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained. There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained and, so, the 
Board concludes that there has been full VCAA compliance.  

II. Factual Background

The veteran's service treatment records essentially 
corroborate his testimony, as set forth below.  

Following separation from service, VA chest x-rays taken in 
November 1990 revealed a normal heart and lungs.  

Private medical records reflect treatment for bronchitis in 
December 1997, and for thyroid disability in August 1998.  

VA clinical records dated in 1997 reflect cardiac care.  
Additional VA reports dated in 1998 and 1999 reflect 
treatment for diabetes mellitus and thyroiditis.  A May 1998 
VA record indicated chest congestion.  A March 1999 VA record 
also indicates a negative stress test. Subsequent outpatient 
records in May 1999 and August 1999 reflect treatment for 
Graves disease and cardiologic symptomatology, respectively.  
An eye evaluation was normal in December 1999.  At that time, 
hypothyroidism was noted.  

Records of the Family EyeCare Center of 1999 and 2000 reflect 
that the veteran had astigmatism and presbyopia.  A July 2002 
VA record contained an assessment of myopia and presbyopia, 
both eyes.

The veteran underwent an eye evaluation by Dr. Kirmani in 
October 2002.  Her history of injuries to her eyes was 
reported, as was her history of Graves diagnosis, irregular 
heart beat, thyroid ablation, and diabetes.  After a physical 
examination the diagnosis was refractive error.  

In a January 2004 letter written by her primary VA provider, 
it was noted that the veteran was diagnosed with 
hypothyroidism was diagnosed while she was on active duty 
with the Air Force Reserves in early 1983. No treatment was 
given at that time and a few months latter, in July 1983, she 
entered active duty in the Army.  While in the Army, from 
1983 to 1987, she had multiple complaints of unexplained 
weight loss and gain, along with unexplained fatigue and 
other complaints symptomatic of hyperthyroidism, where were 
noted in the medical records.  It was specifically stated, in 
boldface type, that: 

The fact that no treatment was given from the time 
of initial diagnosis of hyperthyroid while on 
active duty in 1983 - 1987, until the patient was 
re-diagnosed in 1997, Does Not Dis-Conclude [sic] 
the Diagnosis or its' Service Connection.  

It was further stated that private clinical records and VA 
records at the time of the re-diagnosis in 1997 also 
diagnosed diabetes and rapid heart beats.  Since that time, 
she had taken medication for all such disabilities.  Also in 
1997, a thyroid ultrasound found nodules or masses on the 
left and right side of the thyroid.  A follow-up thyroid up-
take examination yielded a diagnosis of Graves disease.  In 
1998 thyroid ablation was performed.  She now had to take 
Synthyroid for the rest of her life.  It was concluded that 
the veteran's thyroid problem started while on active duty 
and was left untreated but progressed into Graves disease.  
In reaching that determination, the veteran's service 
treatment records had been reviewed.  

At the August 2005 videoconference the veteran's service 
representative asserted that the veteran's thyroid condition 
developed in 1983 and, as a result of being left untreated, 
developed into Grave's disease in 1988 with residual diabetes 
and heart disease.  It was contended that the veteran's 
bronchitis first developed in the Air Force in February 1978, 
when she also had pneumonia.  Her loss of vision was due to a 
fish hook injury to the left eye in the Air Force.  
Additionally, while in the army she had had a solvent flush 
in both eyes and also an abrasion of the right eye from being 
assaulted by her spouse.  (Page 4 of the transcript.)  

The veteran testified that she was hospitalized in February 
1978 at Chanute Air Force Base for bronchitis, which 
developed into pneumonia.  However, she could not be treated 
because she was pregnant.  The veteran's service 
representative stated that the veteran had used inhalers in 
the Army.  (Page 11.)  The veteran testified that this had 
occurred in about 1986.  It was also noted that she had 
bronchi pneumonia between 1983 and 1984, and then again in 
March 1986.  She had had several bouts of pneumonia in 1989 
during the interim between her two periods of active service, 
which she had treated with over-the-counter medication and, 
so, had not sought medical treatment.  (Page 12.)  VA had 
given her an inhaler to use in about 1989 or 1990.  She again 
developed a severe case of bronchitis in 1995 which lasted 6 
or 8 weeks.  She had been given different medications and had 
been told that if the last one she was placed on did not work 
she would be hospitalized because it had developed into 
pneumonia.  The veteran that then lied to the physician, 
because she was getting a new job which she did not want to 
jeopardize, and stated that she was doing better.  (Page 13.)  

She further testified that, while in the Army, she at times 
had been in the field and, for her respiratory problems, had 
had to use over-the-counter medications that she took with 
her.  The service representative requested that the veteran 
be afforded a VA pulmonary examination to determine if there 
is a nexus between the in-service symptoms and treatment and 
her current pulmonary disability.  (Page 14.)  

The also veteran testified that she had used inhalers during 
service in 1986.  She had first started smoking during basic 
training in the Air Force, because taking a smoking break 
gave a person more time off.  (Page 15.)  The veteran's 
service representative stated that no physician had ever 
opined that the veteran's respiratory condition began during 
service.  (Page 16.)  The veteran testified that most of the 
inhalers she had first started using were purchased over the 
counter.  One or two inhalers had been prescribed but she had 
found it easier to get them over the counter.  On two 
occasions her bronchitis had developed into pneumonia, in 
1978 when it could not be treated because she was pregnant 
and in 1995 when she had avoided hospitalization.  (Page 17.)  

Regarding injuries of the veteran's eyes, the service 
representative stated at the August 2005 hearing that the 
veteran had sustained three injuries.  The first was a fish 
hook injury to the left eye on May 1, 1980; the second was it 
the Army when some solvent was flushed into both eyes; and on 
September 24, 1984, in the Army when she had an abrasion of 
the right eye from her husband's assault.  (Page 25.)  The 
veteran testified that she had started wearing glasses to 
read in the Air Force after the fish hook injury.  After 
having solvent spilled into her eyes while in the Army she 
had a problem tolerating light and also had dryness of the 
eyes, and this increased after sustaining corneal abrasions 
of the eyelids from an assault by her husband.  She now used 
trifocals.  She had been evaluated by a VA physician for the 
purpose of obtaining new glasses and was told that there was 
a blind spot in her left eye, possibly from the fish hook 
injury, and some residual scarring from his inservice 
injuries.  (Page 25.)  She now continually used VA for her 
eye care.  (Page 26.)  

With respect to Grave's disease, the service representative 
asserted at the August 2005 hearing that the veteran's 
thyroid condition first developed in 1983 and because it was 
untreated it developed into Grave's disease in 1998 and 
caused the veteran's diabetes and heart disease.  A January 
2004 statement signed by a VA physician and a VA nurse was 
submitted (and initial consideration of that evidence by the 
RO was waived, page 28).  That physician had been provided 
with a copy of the veteran's claim file which the physician 
had reviewed.  (Page 26.)

The veteran testified that she had been diagnosed as having 
hyperthyroidism while in the Air Force reserves in early 
1983.  (Page 26.)  This was while she was on active duty for 
six (6) weeks.  At that time she had had irregular weight 
loss and weight gain and was tired and nauseous.  She had 
been sent to Dayton, Ohio, and physicians there had performed 
a thyroid test.  The service representative alleged that this 
was the earliest manifestation of Grave's disease, even 
though the veteran had not been treated for it until re-
diagnosed with Grave's disease in 1997.  She had been 
subsequently diagnosed with diabetes and a rapid heart beat.  
A thyroid ultrasound at the University of Nevada School of 
Medicine had found nodular masses on the left and right sides 
of her thyroid.  Nuclear ablation had been performed at the 
Sunrise Hospital in Las Vegas in 1998 and the veteran now 
took Synthyroid, which she would have to take for the rest of 
her life.  (Page 27.)

As asserted by the service representative, the January 2004 
statement of that VA physician indicated that hyperthyroidism 
was diagnosed in 1983 while the veteran was in the Air Force 
Reserves, and the fact that no treatment was given following 
that initial diagnosis until it was re-diagnosed in 1997 did 
not disprove that the initial manifestation was in 1983.  The 
VA physician further stated that the hyperthyroidism started 
while on active duty (in the reserves) and being left 
untreated progressed into Graves disease.  (Page 27.)  

The veteran's service representative also stated that 
additional evidence would be submitted and that initial RO 
consideration of that evidence was waived.  (Page 28.)

The veteran testified that after the initial diagnosis of 
hyperthyroidism in the Air Force reserves she had continued 
to have the same symptoms during her active service in the 
Army, consisting of loss of energy, unexplained weight loss 
and weight gain, and intolerance to heat.  She had been 
hospitalized twice while in the Army for heat exhaustion.  
She was still intolerant of heat.  Her research on the 
Internet revealed that according to the Mayo Clinic's 
website, Grave's disease was the most common form of 
hyperthyroidism.  (Page 28.)  That website also instructs 
that a higher metabolic rate can lead to a number of health 
problems, e.g., irregular heart beat.  She had been diagnosed 
with an irregular heart beat and diabetes at the same time as 
Grave's disease was diagnosed in 1997.  The diabetes was 
caused by her weight gain.  Since then she had been treated 
by VA for irregular heart beat and diabetes.  Since her 
nuclear ablation, she now had hypothyroidism.  (Page 29.)  

Finally, the August 2005 hearing transcript notes that after 
having been originally detected in 1983, hyperthyroidism was 
re-diagnosed in 1997 or 1998 at the University of Nevada 
School of Medicine, at which time she had a goiter, diabetes, 
and heart problems.  She had then been sent to the Sunrise 
Hospital where she had nuclear ablation of her thyroid.  
(Page 38.)  

On VA eye examination in February 2008 part of the veteran's 
medical records were reviewed but her claim file was not 
reviewed.  The veteran complained of decreased night vision 
and was bothered by glaring lights.  The three injuries to 
which the veteran testified were reported, as well as other 
head injuries.  Cataracts had been diagnosed in 2007 and 
retinal drusen in both eyes had been diagnosed in 2007.  She 
had had a right eye conductive keratoplasty in 2007 with 
residual dry eye syndrome.  She denied eye infections and 
diplopia.  It was also noted that the veteran had diabetes 
and chronic kidney disease.  She also had premature 
ventricular contractions.  Grave's disease had also been 
diagnosed, for which she had had thyroid ablation in 1998 
with resultant acquired hypothyroidism.  Musculoskeletal 
complaints and treatment were recorded.  She had a tobacco 
use disorder, chronic fatigue, and bronchitis.  

On physical examination, the veteran had scattered drusen in 
each eye in the peripheral retinas.  The diagnoses were 
antimetropia, i.e., myopia plus hyperopia, astigmatism, and 
presbyopia; diabetes mellitus, type 2, without retinopathy of 
either eye; bilateral cataracts which was as likely as not 
related to the veteran's diabetes based on epidemiological 
studies that showed that diabetes had an increased risk of 
age-related cataracts; peripheral drusen in each eye; right 
eye status post conductive keratoplasy; dry eye syndrome of 
the right eye, related to the keratoplasty; and a history of 
Grave's disease without ophthalmopathy in either eye.  

In an April 2008 addendum to the February 2008 VA examination 
of the veteran's eyes, it was noted that the veteran's claim 
file had since been reviewed.  It was noted that the veteran 
had begun using reading glasses in 1978.  She had had a fish 
hook injury to the left eye in May 1980 with a diagnosis of a 
minor abrasion of the left inner eyelid on June 1, 1980, and 
a clinical note the next day noted that the abrasion had 
healed.  Another clinical note in June 1980 revealed that she 
had had eyelid swelling after gas fume exposure and there was 
a diagnosis of traumatic conjunctivitis.  Also in June 1980 
detergent had gotten into her right eye and there was a 
diagnosis of a mildly irritated sclera of the right eye, with 
no abrasion.  She had been assaulted by her spouse in 1984, 
sustaining a blow to the right orbit with ecchymosis of the 
inferior orbit and a corneal abrasion.  The diagnosis in 
September 1984 was a resolving corneal abrasion and a retinal 
examination had been negative.  She had a history of having 
been choked during the 1984 assault and thereafter had been 
light sensitive.  She was hit on an upper eye lid by a board 
in March 1994, diagnosed as a left upper lid contusion with 
ecchymosis and abrasion.  Grave's disease was diagnosed in 
1997 and there were clinical notes of normal eye movement in 
October and November 1998, as well as in May and September 
1999.  Bilateral cataracts and retinal drusen in each eye 
were diagnosed in 2007.  She had conductive keratoplasty in 
2007 with residual dry eye syndrome.  A July 2002 clinical 
record noted a complaint of intermittent diplopia but no 
strabismus was elicited on examination.  The veteran denied 
having had eye infections.  

It was reported that there were no residuals from (1) the 
fish hook injury of the left eye in 1980, (2) the traumatic 
conjunctivitis from fumes in 1980, and (3) the detergent in 
her right eye in 1980.  She had residual light sensitivity 
following the right eye corneal abrasion.  She had no ocular 
residuals from the left upper lid contusion.  

The diagnoses were (1) antimetropia, astigmatism, and 
presbyopia, with her refractive errors being unrelated to any 
past injury; (2) type 2 diabetes mellitus without retinopathy 
of either eye; (3) bilateral cataracts which was as likely as 
not related to diabetes and being unrelated to any past 
injury; (4) peripheral retinal drusen of each eye relate to 
aging and not to any past injury; (5) right eye status post 
conductive keratoplasty as elective refractive surgery and 
unrelated to any past injury; (6) dry eye syndrome related to 
past conductive keratoplasty; and (7) Grave's disease without 
ophthalmopathy of either eye.  

A February 2008 thyroid ultrasound revealed an atrophic 
thyroid gland, consistent with a history of prior thyroid 
ablation.  

A February 2008 VA chest X-ray revealed no acute 
cardiopulmonary findings or changes since June 2006.  Heart 
size and vascular pattern were normal.  

Electrodiagnostic testing in February 2008 revealed no 
evidence of neuropathy, myopathy or radiculopathy.  

A February 2008 echocardiogram revealed the veteran's cardiac 
chambers were normal, left ventricular systolic function was 
normal, and the cardiac vascular structures appeared normal.  
A February 2008 treadmill test revealed normal chronotropic 
heart rate response with exercise; no induction of stress-
induced angina pectoris; no ectopy; normal blood pressure 
response to exercise; no ischemic ST-T changes; fair exercise 
tolerance of 7.0 METs achieved; and 77 percent target heart 
rate achieved with the test being terminated due to fatigue 
and shortness of breath.  Additional cardiac testing revealed 
normal left ventricular wall motion; no evidence of either 
fixed or reversible myocardial perfusion defect, and no 
evidence of either lung or right ventricular up-take.  The 
study was interpreted as normal.  

On VA cardiovascular examination in February 2008 the 
veteran's claim file was reviewed in detail.  It was noted 
that the veteran had been complaining of intermittent chest 
pain.  When seen in August 1999 for chest pain her cardiac 
enzymes were negative and an EKG was unremarkable.  She had 
also complained of shortness of breath and diaphoresis.  She 
had been found to have arrhythmia and it was felt that she 
had premature ventricular contractions, but the significance 
of these did not appear to be clear.  Her history of Grave's 
disease was noted, as was a history of chronic kidney disease 
and diabetes.  It was noted that she was taking medication 
for hypertension, most likely for renal protection.  It was 
further noted that she had had atypical chest pain which was 
not effort-related and which was short-lived, without a 
history of paroxysmal nocturnal dyspnea or orthopnea.  She 
had diabetes mellitus since 1995.  

After a physical examination, the veteran had a murmur of 
tricuspid insufficiency but no ankle edema, clubbing or 
cyanosis.  There were no additional murmurs, gallops, 
friction, rubs, or clicks.  An EKG revealed a normal sinus 
rhythm with borderline left axis deviation and was otherwise 
unremarkable.  The impressions were atypical chest pains, a 
history of premature ventricular contractions, trivial 
tricuspid insufficient on examination, hypothyroidism 
following thyroid ablation, and type 1 diabetes mellitus.  It 
was noted that a subsequent echocardiogram was normal.  
Stress testing was also done.  It was opined that there was 
no evidence of any significant underlying organic heart 
disease at the present time.  
 
On VA pulmonary examination in February 2008 the veteran's 
claim file was reviewed, as were private medical records 
which the veteran brought with her.  It was noted that she 
had had bronchitis in 1978 while in the Air Force, which had 
become pneumonia.  A follow-up chest X-ray, however, had been 
negative.  She was treated in August 1984 for bronchitis and 
again in March 1986.  She had an episode of bronchitis in 
1995, when she was given inhalers.  She had no history of 
sarcoidosis or parenchymal disease.  

After a physical examination the diagnosis was acute 
exacerbations of chronic bronchitis.  The examiner stated 
that the etiology of the veteran's bronchitis in 1978 was 
bacterial and there was a contributing risk factor of 
smoking.  It was at least as likely as not that the veteran's 
current bronchitis had its origin during military service.  
It was noted that she had been treated three or four times 
for bronchitis during service and after service she was 
treated as an outpatient three or four times for 
exacerbations of acute bronchitis, most recently with 
antibiotics six to eight months ago.  

Subsequently, in March 2008, the examiner stated that he 
concurred and agreed with the opinion of the physician that 
conducted the official pulmonary examination in March 2008.  

Also, the examiner stated, in response to the question of 
whether Grave's disease was of service origin that after 
reviewing all of the veteran's claim files, and based on the 
February 2008 examination, that the veteran had one slight 
abnormality of her thyroid function test of her thyroid 
hormones in 1983.  However, this did not indicate that the 
veteran had thyroid disease at that time.  She was not 
treated for it and had no signs or symptoms of thyroid 
disease.  While an examiner thought that he felt a thyroid 
nodule, there was no assessment that there was such a nodule.  
Throughout the veteran's career she had normal thyroid 
function tests and normal examinations.  Almost 9 years and 3 
months later, in October 1998, at the Sunrise Hospital 
testing had revealed hyperthyroid disease and Grave's disease 
was diagnosed and she was then treated by thyroid ablation.  
She had had a normal thyroid test prior to that treatment in 
1994, at which time she was not receiving any treatment for 
thyroid disease.  Moreover, throughout her military career 
she weighed more than 230 pounds and she was advised to lose 
weight throughout her military career.  If she had had 
thyroid disease or Grave's disease at that time, she would 
have been thing and not overweight.  

The examiner stated that it was almost 9 years and 3 months 
until the veteran was diagnosed with hyperthyroidism.  
Throughout the medical service records and chart records 
there was no indication that she had thyroid disease during 
service and blood tests were not indicative of it and she was 
not treated for it.  Thus, the examiner concluded that the 
veteran's Grave's disease was not caused by or a result of 
her military service and did not manifest within one year of 
her service discharge in October 1981.  Thus, her heart 
condition, and an examiner had reported that she had not 
current heart condition, and her diabetes mellitus were not 
related to her current Grave's disease, or treatment for 
Grave's disease following which she now had hypothyroidism 
requiring thyroid supplement.  

A March 2008 pulmonary function test yielded findings 
consistent with restrictive ventilatory impairment.  

On official VA pulmonary consultation in March 2008 it was 
reported that the veteran's description of a daily mucus 
producing cough was consistent with a clinical definition of 
bronchitis.  While in the Air Force in 1977 she had been 
treated for chest congestion and a cough consistent with 
bronchitis or pneumonia, or both.  She smoked cigarettes at 
that time and she continued to smoke.  She was treated for 
acute bronchitis in February 1978 during service and was 
treated for pneumonia with medication and bronchodilators.  
She presented in August 1983 with a history of a cough and 
symptoms of pneumonia and a physical examination at that time 
revealed scattered rhonchi which was evidence of a second 
bout of upper respiratory tract infection and pneumonia.  She 
was again treated in March 1986 during service for another 
episode of bronchitis and was given medication.  She 
continued to smoke and to have a cough and also continued to 
use inhaled bronchodilators which she purchased over the 
counter.  

Additional medical records revealed that in the late 1990s 
and throughout 2000 she was prescribed an Albuterol inhaler.  
Pulmonary function testing had been within normal limits.  
She complained of shortness of breath on minimal exertion.  
On physical examination rare rhonchi were heard on 
auscultation.  The assessment was chronic bronchitis 
secondary to smoking cigarettes, and a history of pneumonia 
or upper respiratory infection which was treated during 
service.  It was noted that current pulmonary function 
testing was normal and without any evidence of obstructive 
lung disease.  

After a thorough review of the claims file, historical 
information, and physical examination, the examiner concluded 
that the veteran currently had chronic bronchitis which 
started with her cigarette smoking during service and also 
with episodes of acute bronchitis and pneumonia for which she 
was treated during service.  It was as likely as not that the 
veteran's chronic bronchitis was related to her bronchitis 
for which she was treated during service and caused by or 
started as a result of smoking during service.  

III. General Principles of Service Connection

38 C.F.R. § 3.1(d) provides that a veteran is "a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable."  

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more develops 
Grave's disease (a form of endocrinopathy), diabetes mellitus 
or cardiovascular disease, to a degree of 10 percent or more 
within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition or is aggravated by a 
service-connected disorder (to the extent of the 
aggravation).  38 C.F.R. § 3.310(a) and (b).  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

IV. Analysis

Bronchitis

The Board notes that for claims received after June 1998 (in 
this case the claim for service connection for bronchitis was 
received in November 2001), a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103 (West 
2000) and 38 C.F.R. § 3.300 (2008).  

As stated, the service treatment records corroborate the 
veteran's testimony that she had bronchitis and pneumonia 
during her first period of service.  

On the basis of the service treatment records and the 
evidence as a whole, the veteran's bronchitis was 
affirmatively shown to have been present during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In this vein, it 
is also undisputed from the evidence, including the only 
medical opinion on file addressing this point, that the 
veteran had bronchitis during service and continues to have 
bronchitis and that that both are due to her smoking of 
cigarettes.  Even though she first started smoking cigarettes 
during military service, this does not negate the fact that 
service connection is precluded when, as here, service 
connection for bronchitis is sought on the basis of direct 
service incurrence.  

Accordingly, as a matter of law, service connection for 
bronchitis is not warranted.  Generally see Sabonis v. Brown, 
6 Vet. App. 426 (1994).  



Grave's disease

As noted in the Remand portion of the May 2006 Board 
decision: 

"Graves disease, also called hyperthyroidism, 
exophthalmic goiter, and toxic goiter, is 
described as excessive functional activity of the 
thyroid gland ... the resulting condition marked 
especially by increased metabolic rate, 
enlargement of the thyroid gland, rapid heart 
rate, and high blood pressure ...Moreover, in 
Graves disease, certain characteristic ocular 
abnormalities may be observed ...[other] signs 
include ... increased sweating, muscle wasting and 
weakness, tremor, increased bowel activity, 
increased appetite, rapid and irregular heart 
action, weight loss, and apprehensiveness."  
Santiago v. Brown, 5 Vet. App. 288, 290 (1993).  

The Board acknowledges that the veteran first had an elevated 
reading of a thyroid hormone during her period of ACDUTRA and 
that she complains of having had fatigue and fluctuating 
weight during her second period of military service.  

In rendering a decision on a claim for service-connection, 
the Board has the responsibility of weighing the evidence, 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same. Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of a nexus or relationship between the post-service diagnosis 
and service is required to support the claim.  The veteran is 
competent to give evidence about what she experienced; for 
example, she is competent to discuss her current and past 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Nevertheless, the veteran is a lay person and, so, is not 
competent to render a medical opinion as to the required 
nexus, which is essentially a medical determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this 
reason, the Board rejects the veteran's personal opinion as 
favorable evidence of a nexus.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

With respect to a competent medical opinion causally relating 
the current Graves disease to military service, the January 
2004 VA physician's statement essentially emphasizes certain 
complaints and allegedly fluctuating weight, during the 
veteran's service in the Army and states that the lack of 
repeated diagnoses or of treatment do not establish that 
Graves disease first manifested when diagnosed in 1997.  On 
the other hand, the VA examiner in March 2008 opined that the 
isolated thyroid hormone reading was insufficient to 
establish that Graves disease manifested during her ACDUTRA 
or during her active service thereafter in the Army.  Rather, 
repeated examinations were normal, thyroid function tests 
were normal, and she was counseled about being overweight.  
Regarding the latter, the examiner explained that if she had 
hyperthyroidism she would have been thin, not overweight.

The Board notes that the weight of a medical opinion is 
diminished where it is ambivalent or is based on an 
inaccurate factual premise.  Other factors for consideration 
are whether there was a specific medical reasoning, the 
thoroughness and detail of the opinion, and access to the 
veteran's claims file.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Furthermore, the Board also 
notes that the Court has consistently declined to adopt a 
rule that accords greater weight to the opinions of treating 
physicians.  See Chisem v. Brown, 8 Vet. App. 374 (1995). 

While the January 2004 VA physician did not specifically 
state that she was the veteran's treating physician, it must 
be noted that both that physician and the subsequent VA 
examiner reviewed the veteran's medical records.  However, 
the opinion of the latter VA examiner went into greater depth 
in accounting for the veteran's clinical course.  In other 
words, the 2008 VA opinion was accompanied by a clear 
rationale; whereas, the 2004 opinion was lacking in the 
clarity of its rationale and was somewhat ambivalent.  

Additionally, evidence of a prolonged period without medical 
complaint can be considered along with the availability of 
other medical records and other relevant facts.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

For these reasons, the Board gives greater weight to the VA 
medical opinion expressed in 2008.  

Also, as the evidence of record fails to establish any 
clinical manifestations of Graves disease within the 
applicable time period following the veteran's last period of 
active service in June 1987, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

In sum, there is no support for a grant of service connection 
for Grave's Disease.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Diabetes Mellitus and Heart Disease, claimed as secondary to 
Grave's disease

The Board acknowledges the veteran's statements that she took 
medication for a rapid heart beat.  Further, the Board 
acknowledges that she has a minor heart murmur.  However, the 
murmur was found not to be of any clinical significance.  The 
Board further acknowledges medical literature submitted by 
the veteran, which indicates that the development of heart 
disease can occur in the presence of Graves disease.  
Nevertheless, in this vein, there has never been a diagnosis 
of any form of chronic heart disease.  In sum, as shown by 
the recent VA examination, there is no competent evidence 
that the veteran now has any chronic heart disease.  

Equally important, while the veteran does have a current 
diagnosis of diabetes, it is neither shown nor contended that 
the veteran developed either heart disease or diabetes during 
either period of active service, her period of ACDUTRA, or 
until many years after the termination of her last period of 
active service.  Rather, she contends that the diabetes and 
heart disease are secondary to Graves disease.  However, 
service connection for heart disease and diabetes can not be 
granted on the basis of being secondary to Graves disease, 
i.e., either caused by or aggravated by Graves disease, 
because the Board has determined that service connection is 
not warranted for Graves disease.  

In sum, there is no support for a grant of service connection 
for diabetes mellitus or heart disease.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Eye Injury Residuals, to include loss of vision and as 
secondary to Grave's Disease

In Santiago v. Brown, 5 Vet. App. 288, 292-93 (1993) it was 
held that service treatment records "may constitute, in some 
cases, sufficient medical evidence to demonstrate that 
symptoms [in service] which are typical of both a condition 
for which [service connection may be granted] and one for 
which [service connection may not be granted (e.g. a 
congenital disorder)], were caused by the latter [and in such 
a case the service medical records alone] may constitute 
sufficient medical evidence upon which [to] base a legal 
determination about the onset of a disorder."  But, in 
Santiago the service treatment records alone did not 
constitute a basis for concluding that myopic astigmatism was 
a refractive error rather than a manifestation of Grave's 
disease.  

Here, it is clear that the veteran sustained several injuries 
to her eyes during her active service.  She also was first 
given reading glasses during her first period of service.  
Significantly, however, she was given reading glasses during 
her first period of service due to a refractive error but 
prior to sustaining any injury of her eyes.  

Congenital or developmental defects, e.g., refractive error 
of the eyes and personality disorders, as such are not 
diseases or injuries within the meaning of applicable 
legislation and, thus, are not disabilities for which service 
connection may be granted.  38 C.F.R. § 3.303(c).  The only 
possible exception to this is if a refractive error is shown 
to be due to a service-connected disorder, such as if Grave's 
disease (hyperthyroidism) were service-connected.  

Subsequent postservice evidence shows that the veteran 
continues to have one or more forms of a refractive error.  
Generally, service connection is not warranted for a 
refractive error unless it was shown to be due to a service-
connected disorder.  Thus, even if any form of refractive 
error were shown to be due to Graves disease, and such is not 
the case, service connection would still not be warranted 
because, as stated, the Board has determined that service 
connection is not warranted for Graves disease.  Moreover, 
the recent VA examination specifically found that the 
veteran's current refractive errors were unrelated to any 
past injury and that there was no ophthalmopathy of the eyes 
due to Graves disease.  

Lastly, the veteran does have cataract and drusen in each 
eye.  However, the only competent evidence on file as to the 
etiology of the cataracts is the VA medical opinion that it 
is as likely as not due to the veteran's nonservice-connected 
diabetes and is unrelated to any past injury.  The competent 
evidence also finds that the drusens are unrelated to any 
past injury.  Similarly, the residuals of her keratoplasty, 
including dry eye syndrome, of the right eye were also found 
to be unrelated to any past injury.  

Based on the foregoing, the competent medical evidence weighs 
against the veteran's claim of entitlement to service 
connection for residuals of injuries of the eyes, including 
loss of vision.  Thus, the veteran's lay assertions of a 
medical nexus are simply insufficient as a basis for a grant 
of service connection.  

In sum, there is no support for a grant of service connection 
for eye injury residuals.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bronchitis; Grave's disease; diabetes 
mellitus, to include as claimed as secondary to Grave's 
disease; heart disease, to include as claimed as secondary to 
Grave's disease; and residuals of injuries of the eyes, to 
include loss of vision and as secondary to Grave's disease, 
is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


